Case 1:21-cv-01907-KLM Document 1-3 Filed 07/14/21 USDC Colorado Page 1 of 5




                          EXHIBIT B
Case 1:21-cv-01907-KLM Document 1-3 Filed 07/14/21 USDC Colorado Page 2 of 5




                                                                  AR164270
Case 1:21-cv-01907-KLM Document 1-3 Filed 07/14/21 USDC Colorado Page 3 of 5




                                                                  AR164271
Case 1:21-cv-01907-KLM Document 1-3 Filed 07/14/21 USDC Colorado Page 4 of 5




                                                                  AR164272
Case 1:21-cv-01907-KLM Document 1-3 Filed 07/14/21 USDC Colorado Page 5 of 5




                                                                  AR164273
